        CASE 0:19-cv-01820-MJD-BRT Doc. 399 Filed 02/12/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Insignia Systems, Inc.,

       Plaintiff,                                   ORDER
v.                                                  Civil No. 19-1820 (MJD/BRT)

News Corporation, et al.,

       Defendants.



       This matter is before the Court on Plaintiff’s Objection to the Magistrate

Judge’s Order (Doc. No. 375) denying Plaintiff’s motion to compel News

America Marketing In-Store Services L.L.C. (“NAM”) to produce deposition

transcripts of four of their employees concerning Defendants’ conduct in the

relevant market for third-party in-store promotional products.

       The Court will reverse a magistrate judge’s order on a nondispositive issue

if it is clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A); D. Minn.

L.R. 72.2(a). The Court has reviewed the submissions and the record in this case

and concludes that Plaintiff has not demonstrated that the January 6, 2021 1 Order




1
 The Magistrate Judge issued her ruling from the bench, and the basis for her ruling is found at
pages 49 and 50 of the transcript of the motions hearing. (Doc. No. 379.)

                                               1
       CASE 0:19-cv-01820-MJD-BRT Doc. 399 Filed 02/12/21 Page 2 of 2




denying Plaintiff’s sixth motion to compel production of documents is clearly

erroneous or contrary to law.


      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:


      1. United States Magistrate Becky R. Thorson’s January 6, 2021,
         Order [Docket No. 375] is AFFIRMED.

      2. Plaintiffs’ objections [Docket No. 387] are OVERRULED.



Dated: February 12, 2021             _ /s Michael J. Davis____________________
                                     Michael J. Davis
                                     United States District Court




                                        2
